DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a timer, in claim 1; and an/the operation unit, in claims 2, 7, 8, 23, 28 and 29. 

In the specification, in paragraph 0036 (in the Specification in pages 12-13) (“a countdown timer”), and/or, in figure 4 (S404, S405, S406, S410) and in figure 5 (S504, S505, S506, S507, S508, S513) (i.e., the “countdown timer” is the claimed “timer” in claim 1, it’s a piece of software and there is no structure), is being interpreted to read on: a timer, in claim 1.
 
In figure 1 (“operation unit 106”), and/or, in the specification, in paragraph 0012 (“operation unit 106”) and in paragraph 0013 (“[0013] The operation unit 106 includes a hardware key, such as a numeric keypad, and a touch sensor for receiving the input of an instruction such as a job execution instruction from a user. The operation unit 106 further includes a display panel for displaying, to the user, apparatus information and job progress information, and/or a setting screen for setting the functions executable by the image forming apparatus 1. The operation unit 106 according to the present exemplary embodiment is a user interface including a touch screen. The touch screen displays to the user (notifies the user of) information such as state information regarding the image forming apparatus 1 or a setting screen and receives an operation performed on a displayed screen.”), is interpreted to read on: an/the operation unit, in claims 2, 7, 8, 23, 28 and 29. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, Totsuka (US 2017/0134601 A1) discloses a printing apparatus (see figure 1, and see par. 0019, image forming apparatus 1, MFP) comprising: a reception interface (IF) (see figure 1, network I/F 107) configured to receive print job (see pars 0039 and 0046 “print job” and  see pars 0022, 0023 and 0029 “network I/F 107”); a memory configured to store a plurality of print jobs (see fig. 3, S315-S317, the rotation or the loop of scan job list and select job, cancel selected job and has job list been scanned down to last job, if no, then the loop goes to S315 and repeats the loop reads on a plurality of print jobs, and see par 22, image memory for storing image data in certain units, such as, units of pages; par 24, compressed encoded image data stored in the HDD 104; par 32, billing table may be stored in the HDD 104) received by the reception interface (see figure 1, network I/F 107 and see pars 0022, 0023 and 0029 “network I/F 107”); and a controller (i.e., CPU 101, see figure 1) configured to execute a print job (see par 32, i.e., instructing to perform a printing process, and see par 33, i.e., instructs to perform a printing process, and see fig. 2, job control processing 201 and print processing 205, and see fig. 3, S304, perform printing) stored in the memory (see par 22, image memory for storing image data in certain units, such as, units of pages; par 24, compressed encoded image data stored in the HDD 104; par 32, billing table may be stored in the HDD 104); wherein the controller (i.e., CPU 101, see figure 1) is configured: to suspend the print job in response to an occurrence of a suspension cause while the print job is being executed; to cause a timer (see par 51, “a timer”, par 52 “whether the error has been cleared within the timer’s time period set in S311”, “error has not been cleared within the timer’s time period”, par 53 “timer”, pars 54, 56 and 58 “timer’s time period”, “expiration of the timer” and “timer’s time period elapses”) to count a suspension time in response to the occurrence of the suspension cause while the print job is being executed; to cancel the plurality of print jobs stored in the memory in a state where the suspension cause has not been removed and to the suspension time has reached a predetermined time (see figure 3, S305 “has error that keeps printing from being continued occurred?”, S309, S311, S312 “has error been cleared within timer’s time period?”, S314 (“has timer’s time period expired?”), S315, S316, S317, see figures 3 and 4, has error that keeps printing from being continued occurred, see pars 42, 43 and 44, see figure 3, steps S305, S309, S311, S312, S314, S315 and S316, and see pars 54-57, at fig. 3, steps S315-S317, the rotation or the loop of scan job list and select job, cancel selected job and has job list been scanned down to last job, if no, then the loop goes to S315 and repeats the loop reads on: cancel the plurality of print jobs). 
Regarding independent claim 1, the closest prior art of record, namely, Totsuka (US 2017/0134601 A1) does not disclose, teach or suggest, not to execute and to cancel a new print job received, in the state where the suspension cause has not been removed and the suspension time has reached the predetermined time, by the reception IF, as recited in independent claim 1.
Dependent claims 2-9 and 41-42 are allowable because they are dependent on independent claim 1 above.
  
Independent claim 10, is directed to a control method for controlling a printing apparatus that executes printing of a received print job, type of claim. Independent claim 10 recites the same and/or similar claimed limitations or features, as recited in the    analogous printing apparatus claim of independent claim 1 discussed above. Therefore, claim 10 is found to be allowable for the same and/or similar reasons, as stated and discussed above, with regards to independent claim 1 above.
Dependent claims 11-18 and 43-44 are allowable because they are dependent on independent claim 10 above.

Regarding independent claim 19, the closest prior art of record, namely, Totsuka (US 2017/0134601 A1) discloses a printing apparatus (see figure 1, and see par. 0019, image forming apparatus 1, MFP) comprising: a reception interface (IF) (see figure 1, network I/F 107) configured to receive a print job (see pars 0039 and 0046 “print job” and  see pars 0022, 0023 and 0029 “network I/F 107”); a memory configured to store a plurality of print jobs (see fig. 3, S315-S317, the rotation or the loop of scan job list and select job, cancel selected job and has job list been scanned down to last job, if no, then the loop goes to S315 and repeats the loop reads on a plurality of print jobs, and see par 22, image memory for storing image data in certain units, such as, units of pages; par 24, compressed encoded image data stored in the HDD 104; par 32, billing table may be stored in the HDD 104) received by the reception interface (see figure 1, network I/F 107 and see pars 0022, 0023 and 0029 “network I/F 107”); and a controller (i.e., CPU 101, see figure 1) configured to execute a print job (see par 32, i.e., instructing to perform a printing process, and see par 33, i.e., instructs to perform a printing process, and see fig. 2, job control processing 201 and print processing 205, and see fig. 3, S304, perform printing) stored in the memory (see par 22, image memory for storing image data in certain units, such as, units of pages; par 24, compressed encoded image data stored in the HDD 104; par 32, billing table may be stored in the HDD 104); wherein the controller (i.e., CPU 101, see figure 1) is configured: to cancel the plurality of print jobs stored in the memory in a state where a print job has been suspended and a predetermined time has elapsed (see figure 3, S305 “has error that keeps printing from being continued occurred?”, S309, S311, S312 “has error been cleared within timer’s time period?”, S314 (“has timer’s time period expired?”), S315, S316, S317, see figures 3 and 4, has error that keeps printing from being continued occurred, see pars 42, 43 and 44, see figure 3, steps S305, S309, S311, S312, S314, S315 and S316, and see pars 54-57, at fig. 3, steps S315-S317, the rotation or the loop of scan job list and select job, cancel selected job and has job list been scanned down to last job, if no, then the loop goes to S315 and repeats the loop reads on: cancel the plurality of print jobs). 
Regarding independent claim 19, the closest prior art of record, namely, Totsuka (US 2017/0134601 A1) does not disclose, teach or suggest, to cancel a new print job received, in the state where a suspension cause has not been removed and the predetermined time has elapsed, by the reception IF, as claimed in independent claim 19.
Dependent claims 20-29 and 45-46 are allowable because they are dependent on independent claim 19 above.

Independent claim 30 is directed to a control method for controlling a printing apparatus that executes printing of a received print job, type of claim. Independent claim 30 recites the same and/or similar claimed limitations or features, as recited in the    analogous printing apparatus claim of independent claim 19 discussed above. Therefore, claim 30 is found to be allowable for the same and/or similar reasons, as stated and discussed above, with regards to independent claim 19 above.
Dependent claims 31-40 and 47-48 are allowable because they are dependent on independent claim 30 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (US 2017/0097798 A1) teaches an image forming apparatus which is capable of canceling jobs upon a lapse of a predetermined time period depending on types of the jobs. Whether or not to cancel a job is determined with respect to each type of jobs. When occurrence of an error related to printing is detected during printing of a job, the job is suspended. When a time period of grace set in advance has elapsed since the job was suspended, the suspended job is canceled in a case where a setting to perform cancellation is made for a type of the suspended job (see the abstract). Fig. 3 shows were the timer expired, scan job list and select job, selected job to be automatically cancelled, cancel selected job and job list scanned to end if no it rotates back to S308. In par 0040, job list stored in RAM 102, in par 41, job is suspended and when a time period of grace has elapsed since the job was suspended. Jobs of types that are not selected to be cancelled are not cancelled. In par 42, PDL job is cancelled, and facsimile jobs are not selected to be automatically cancelled when printing is desired to be reliably performed. In par 41, whether or not to automatically cancel a job is allowed to be set for each type of jobs, and hence depending on a type, automatic cancellation upon a lapse of a time period of grace is performed with respect to each type of jobs.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677